PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT



Rule 404.    Permanent Resignation and Readmission.

      f     Resignation while in good standing. An attorney who is not the
        of
subject any investigation into allegations of misconduct may permanently resign
from the bar of this Commonwealth by submitting a written resignation to the
Attorney Registration Office.


      Oa     Resignation while under Administrative Suspension. An attorney who
is administratively suspended for failure to comply with Pennsylvania Rules for
Continuing Legal Education or Pennsylvania Rules of Disciplinary Enforcement
and not the subject of any investigation into allegations of misconduct may
permanently resign from the bar of this Commonwealth by submitting a written
resignation to the Attorney Registration Office.

       ic) Readmission. An attorney who has permanently resigned from the
practice of law in this Commonwealth pursuant to subdivision (a) or (b) of this rule
may not be reinstated under the Enforcement Rules and must seek readmission to
the bar pursuant to the Pennsylvania Bar Admission Rules.
                    PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT




Rule 102.     Definitions.
***


    "Formerly admitted attorney." A disbarred, suspended, administratively suspended,
permanently resigned, retired or inactive attorney.
***


Rule 201.     Jurisdiction.
        (a)  The exclusive disciplinary jurisdiction of the Supreme Court and the Board
under these rules extends to:
***


              (3)     Any formerly admitted attorney, with respect to acts prior to
suspension, disbarment, administrative suspension, permanent resignation, or transfer
to or assumption of retired or inactive status, or with respect to acts subsequent thereto
which amount to the practice of law or constitute the violation of the Disciplinary Rules,
these rules or rules of the Board adopted pursuant hereto.
***


Rule 204.     Types of discipline.



      (c)     A   reference in these rules to disbarment, suspension, temporary
suspension, administrative suspension, permanent resignation, or transfer to or
assumption of retired or inactive status shall be deemed to mean, in the case of a
respondent -attorney who holds a Limited In-House Corporate Counsel License,
expiration of that license. A respondent -attorney whose Limited In -House Corporate
Counsel License expires for any reason:

             (1) shall be deemed to be a formerly admitted attorney for purposes of
       Rule 217 (relating to formerly admitted attorneys); and
                (2) shall not be entitled to seek reinstatement under Rule 218 (relating to
        reinstatement) or Rule 219 (relating to annual registration of attorneys) and instead
        must reapply for a Limited In -House Corporate Counsel License under
        Pennsylvania Bar Admission Rule 302.
***


Rule 217.       Formerly admitted attorneys.
***


      (d) (3)  In cases of disbarment, suspension for a period exceeding one year,
       temporary suspension under Enforcement Rule 208(f) or 213(g), or disability
       inactive status under Enforcement Rule 216 or 301, a formerly admitted attorney
       shall also promptly:

                      (i)    resign all appointments as personal representative, executor,
                administrator, guardian, conservator, receiver, trustee, agent under a power
                of attorney, or other fiduciary position;

                      (ii)    close every IOLTA, Trust, client and fiduciary account;

                      (iii)  properly disburse or otherwise transfer all client and fiduciary
                funds in his or her possession, custody or control; and

                     (iv)    take all necessary steps to cancel or discontinue the next
                regular publication of all advertisements and telecommunication listings that
                expressly or implicitly convey eligibility to practice law in the state courts of
                Pennsylvania.

The formerly admitted attorney shall maintain records to demonstrate compliance with
the provisions of paragraphs (2) and (3) and shall provide proof of compliance at the time
the formerly admitted attorney files the verified statement required by subdivision (e)(1)
of this Rule.

                       Note: Paragraph (d)(3)(i) does not preclude a respondent -
                      attorney who voluntarily assumes inactive or retired status,
                      permanently resigns, is placed on administrative suspension,
                      is temporarily suspended under Enforcement Rule 214, or is
                      suspended for one year or less, from completing existing
                      appointments and accepting new appointments of the nature
                      identified in paragraph (d)(3)(i). Nonetheless, in order to
                      comply with subdivisions (a), (b) and (c) of this Rule, the
                      formerly admitted attorney who desires to complete existing
                     appointments or accept future appointments must give written
                     notice of the formerly admitted attorney's registration status or
                    change in that status to appointing and supervising judges and
                    courts, wards, heirs, beneficiaries, interested third parties, and
                    other recipients of the formerly admitted attorney's fiduciary
                    services, as notice of the formerly admitted attorney's other -
                    than -active status gives all interested parties an opportunity to
                    consider replacing the formerly admitted attorney or enlisting a
                    person other than the formerly admitted attorney to serve as
                    the fiduciary in the first instance. Although the formerly admitted
                    attorney would not be precluded by paragraph (d)(3)(ii) from
                    continuing to use a fiduciary account registered with the bank
                    as an IOLTA or Trust Account, paragraph (2) of subdivision (d)
                    and paragraph (4)(iv) of subdivision (j) of this Rule prohibit the
                   formerly admitted attorney from using or continuing to use
                    account checks and deposit slips that contain the word
                   "IOLTA," "attorney," "lawyer," "esquire," or similar appellation
                   that could convey eligibility to practice in the state courts of
                    Pennsylvania. Notwithstanding the specific prohibitions of
                   subdivision (j) of this Rule, the formerly admitted attorney is
                   authorized to perform those services necessary to carry out the
                   appointment with the exception of any service that would
                   constitute the unauthorized practice of law if engaged in by a
                   nonlawyer. In relation to formerly admitted attorneys who are
                   disbarred, suspended for a period exceeding one year,
                   temporarily suspended under Enforcement Rule 208(f) or
                   213(g), or transferred to disability inactive status, the
                   requirements of paragraph (d)(3) continue throughout the term
                   of the disbarment, suspension, temporary suspension, or
                   disability inactive status, thereby precluding any new
                   appointment or engagement.
***




Rule 219.     Annual registration of attorneys.
***


      (b)     The following shall be exempt from paying the annual fee required by
subdivision (a):
       (1)    Justices or judges serving in the following Pennsylvania courts of
record shall be exempt for such time as they serve in office: Supreme, Superior,
Commonwealth, Common Pleas, and Philadelphia Municipal; and justices or
judges serving an appointment for life on any federal court;

       (2)   retired attorneys; [and]



      (3)    permanently resigned attorneys under Enforcement Rule 404;
and

      LIL     military attorneys holding a limited certificate of admission issued
under Pa.B.A.R. 303 (relating to admission of military attorneys).



              Note: The exemption created by subdivision (b)(1) does not
             include Pittsburgh Municipal Court judges, magisterial district
             judges, arraignment court magistrates or administrative law
             judges.